DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application. Amended claim 1 has been noted. Claims 13-15 have been withdrawn from consideration. The amendment filed 12/14/2020 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi et al (US 2011/0177315) in view of Claussen et al (US 5,286,420).
Iwahashi discloses a fabrication method of a dye polarizer [0303] comprising: adding a dye mixture and a reactive monomer [0109] in a solvent [0212] for dissolving therein to form a polarization film solution wherein the dye mixture is formed by mixing multiple dichroic dyes such that it is black in color and functions to absorb visible light of all wave band [0097]; coating the polarization film solution on a base [0261]; carrying out alignment [0271]; and curing the reactive monomer to form a dye polarization film [0120].
Iwahashi does not disclose repeating the step of forming the dye polarization film for n times in order to form a dye polarizer that comprises n+1 layers of the dye polarization film that are identical to each other and that are stacked on each other. 
Claussen discloses a method of forming polarizing films containing dichroic dyes (Abstract) wherein the polarizing solution coating step may be repeated for two or more layers, such as 2-9 layers, (Col. 3, line 54-Col. 4, line 17). The same dye may be applied in several successive layers to increase color density (Col. 4, lines 10-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to repeat the coating step of Iwahashi for multiple dye polarization films that are identical to each other (i.e. same dye) as suggested by Claussen in order to increase color density. 

Thus, claims 1, 3, 5, 7, 9, and 11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Iwahashi and Claussen. 
Claims 2, 4, 6, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi et al (US 2011/0177315) in view of Claussen et al (US 5,286,420) as applied above and further in view of Liu et al (US 2004/0135117).
Iwahashi discloses that the dye mixture may include three dichroic dyes to attain a black color [0097], such as magenta, yellow, and cyan [0098]; [0102].
Iwahashi does not explicitly disclose a mixture of dichroic dyes including orange. 
Liu discloses that a dichroic dye mixture of yellow, orange, red, and blue may be used to attain a black color [0071]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use any appropriate dichroic dye color mixtures in the process of Iwahashi which are suitable to attain a black color, including an orange color dichroic dye as suggested by Liu.
Regarding Claims 4, 6, 8, 10, and 12, Iwahashi discloses a solvent, such as dichloromethane [0212]; alignment is carried out using linearly polarized light [0250]; curing is conducted by heat [0120]; [0125] or UV light [0127]; and the base comprises a substrate of a display panel or a functional film on the display panel [0220]. 
. 
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues that Claussen does not teach multiple layers stacked on the substrate because the layers are subsequently removed. This is not found persuasive because Iwahashi teaches applying the dye polarization film on a base [0261] comprising cured reactive monomer and the dye mixture [0120] and Claussen teaches using the same dye in several successive layers in order to increase color density (Col. 4, lines 10-14). Thus, it would have been obvious to stack several successive identical dye polarization film layers on the base of Iwahashi in order to increase color density as suggested by Claussen since the identical layers would have the same dye mixture. 
Applicant argues that Claussen does not provide the dichroic dye mixed with reactive monomer. This is not found persuasive because Iwahashi teaches mixing the dichroic dye mixture with reactive monomer [0109].
Applicant argues that Claussen teaches at least two layers differ in nature and/or concentration of their dye-producing components and thus does not teach that all the layers are identical. This is not persuasive because Claussen also teaches that several successive layers may have the same dye in order to increase color density (Col. 4, lines 10-14). Thus, it would have been obvious to use identical layers because they would have the same dye mixture for increasing the color density. 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715